Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 1 of 23 Page ID #:74



 1   Rhonda R. Trotter (SBN 169241)
      Rhonda.Trotter@arnoldporter.com
 2   Cassandra E. Havens (SBN 317241)
      Cassandra.Havens@arnoldporter.com
 3   Arnold & Porter Kaye Scholer LLP
     777 South Figueroa Street, 44th Floor
 4   Los Angeles, CA 90017-5844
     Telephone: (213) 243-4000
 5   Facsimile: (213) 243-4199
 6   Christopher J. Renk (pro hac vice to be filed)
      Chris.Renk@arnoldporter.com
 7   Michael J. Harris (pro hac vice to be filed)
      Michael.Harris@arnoldporter.com
 8   Arnold & Porter Kaye Scholer LLP
     70 West Madison Street, Suite 4200
 9   Chicago, IL 60602-4231
     Telephone: (312) 583-2300
10   Facsimile: (312) 583-2360
11   Attorneys for Plaintiff Nike, Inc.
12   [Additional Counsel Listed on Signature Page]

13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
16                                                    Case No. 2:20-cv-09431

17                                                    FIRST AMENDED
                                                      COMPLAINT FOR:
18   NIKE, INC.,
19                                                    (1) Trademark Infringement in
                        Plaintiff,                        Violation of 15 U.S.C. § 1114
20                                                    (2) False Designation of Origin /
           v.                                             Unfair Competition in Violation
21
                                                          of 15 U.S.C. § 1125(a)
22   WARREN LOTAS
                                                      (3) Trademark Dilution in Violation
23         and                                            of 15 U.S.C. § 1125(c)
                                                      (4) Unfair Competition in Violation
24   WARREN LOTAS, LLC,                                   of Cal. Bus. & Prof. Code §§
25                                                        17200, et seq.
                        Defendants.                   (5) Common Law Trademark
26                                                        Infringement and Unfair
27                                                        Competition

28                                                    JURY TRIAL REQUESTED

                               FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 2 of 23 Page ID #:75



 1        Plaintiff Nike, Inc. (“Nike”) for its First Amended Complaint against
 2   Defendants Warren Lotas and Warren Lotas, LLC (collectively, “WL”) alleges as
 3   follows:
 4                             PRELIMINARY STATEMENT
 5         1.    Launched over 30 years ago, the Nike Dunk is now recognized as one of
 6   the most iconic and influential sneakers of all time.
 7         2.    Today, Nike Dunks—especially limited-edition collaborations—are
 8   coveted by sneakerheads throughout the world. For example, the 2005 limited-edition
 9   Nike SB Dunk Low NYC Pigeon pictured below currently sells for tens-of-thousands
10   of dollars in the secondary sneaker market.
11
12
13
14
15
           3.    This prized Dunk embodies the DNA of sneaker culture—it is original,
16
     authentic, and creative. Nike embraces those qualities. As such, Nike protects its
17
     iconic sneaker designs, and its intellectual property in those designs, by rooting-out
18
     bad actors that undermine the DNA of sneaker culture by promoting and selling fakes.
19
           4.    Warren Lotas is one of those bad actors. He is currently promoting and
20
     selling fakes of coveted Nike Dunks. The table below shows examples of his fakes
21
     next to genuine Nike Dunks.
22
23              Genuine Nike Dunks                           Warren Lotas Fakes

24
25
26
27       Nike SB Dunk Low NYC Pigeon                Warren Lotas X Staple Pigeon OG
28
                                              -2-
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 3 of 23 Page ID #:76



 1              Genuine Nike Dunks                          Warren Lotas Fakes
 2
 3
 4
 5
                Stussy X Nike SB Dunk                       Warren Lotas Freddy
 6                   Low “Cherry”                           Broccolini Chanclas
 7
 8
 9
10
            Nike SB Dunk Low Classic                     Warren Lotas Toxic Green
11           Green/Black/White/Red
12
           5.     Warren Lotas only recently announced these sneakers, but there is already
13
     confusion in the marketplace regarding whether they are legitimate customizations or
14
     illegal fakes. Warren Lotas intentionally created the confusion, and he is attempting
15
     to capitalize on it, by, among other things, using Nike’s registered DUNK word mark,
16
     using Nike’s registered Dunk trade dress, using a mark that is confusingly similar to
17
     Nike’s famous Swoosh design, and, on information and belief, using photoshopped
18
     or digitally altered images of authentic Nike Dunks to promote his fakes.
19
           6.     Nike files this lawsuit to protect its intellectual property and to clear the
20
     confusion in the marketplace by setting the record straight—not a single component
21
     of Warren Lotas’s fake sneakers comes from an original Nike Dunk. Warren Lotas’s
22
     “Dunk” sneakers are not legitimate customizations, they are illegal fakes.
23
                                         THE PARTIES
24
           7.     Nike is a corporation organized under the laws of the State of Oregon with
25
     a principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.
26
           8.     On information and belief, Warren Lotas is an individual residing in Los
27
     Angeles, California.
28
                                               -3-
                               FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 4 of 23 Page ID #:77



 1         9.    Warren Lotas, LLC is a limited liability company organized under the
 2   laws of the State of California with a principal place of business at 1700 South Santa
 3   Fe Avenue, Suite 320, Los Angeles, California 90021.
 4         10. On information and belief, Warren Lotas is a founding member and the
 5   CEO of Warren Lotas, LLC.
 6                             JURISDICTION AND VENUE
 7         11. This action arises under the trademark and anti-dilution laws of the United
 8   States, 15 U.S.C. § 1051, et seq., and under statutory and common law of unfair
 9   competition. This Court has subject matter jurisdiction at least under 15 U.S.C. § 1121
10   and 28 U.S.C. §§ 1331 and 1338 because this action arises under federal trademark
11   law. This Court has supplemental jurisdiction over the remaining claims pursuant to
12   28 U.S.C. § 1367.
13         12. On information and belief, this Court may exercise personal jurisdiction
14   over WL at least because WL resides in this District, WL’s principal place of business
15   is located within this District, WL does business in this District, and WL has
16   committed acts of infringement at issue in this Complaint in this District.
17         13. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because WL
18   resides in this District, WL’s principal place of business is in this District, WL does
19   business in this District, WL is subject to personal jurisdiction in this District, and
20   WL has committed acts of infringement at issue in this Complaint in this District.
21                              FACTUAL BACKGROUND
22   A.   NIKE
23         14. Nike’s principal business activity is the design, development and
24   worldwide marketing and selling of athletic footwear, apparel, equipment, accessories
25   and services.
26         15. Nike is the largest seller of athletic footwear and apparel in the world.
27         16. Nike sells its products directly to consumers through Nike-owned retail
28   stores and digital platforms, and to retail accounts and a mix of independent
                                          -4-
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 5 of 23 Page ID #:78



 1   distributors, licensees and sales representatives in virtually all countries around the
 2   world.
 3         17. Nike uses trademarks on nearly all of its products.
 4         18. Having distinctive trademarks that are readily identifiable is an important
 5   factor in creating a market for Nike’s products, in identifying Nike and its brands, and
 6   in distinguishing Nike’s products from the products of others.
 7         19. As a result of continuous and long-standing promotion, substantial sales,
 8   and consumer recognition, Nike has developed powerful trademarks rights.
 9   B.   NIKE’S SWOOSH DESIGN MARK
10         20. One of Nike’s most iconic assets is the Swoosh design                  .
11         21. The U.S. Court of Appeals for the Ninth Circuit has referenced the
12   Swoosh design as an example of a “famous trademark [that has] assumed an exalted
13   status...Consumers sometimes buy products bearing marks such as the Nike
14   Swoosh…for the appeal of the mark itself, without regard to whether it signifies the
15   origin or sponsorship of the product.” Au-Tomotive Gold, Inc. v. Volkswagen of Am.,
16   Inc., 457 F.3d 1062, 1067 (9th Cir. 2006).
17         22. Nike has continuously promoted and sold products bearing the Swoosh
18   design since 1971, including in connection with dozens of iconic products.
19         23. Nike has used, and continues to use, the Swoosh design on almost all of
20   its products, and in connection with its retail sales of those products.
21         24. Nike has also promoted and sold products bearing the Swoosh design in
22   various orientations and placements.
23         25. Nike has sold billions of products bearing the Swoosh design in the
24   United States, accounting for hundreds of billions of dollars in revenue.
25         26. Nike has spent tens of billions of dollars promoting Swoosh design
26   branded products in the United States.
27
28
                                               -5-
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 6 of 23 Page ID #:79



 1         27. Nike advertises and promotes products bearing the Swoosh design
 2   through a wide variety of traditional and non-traditional means, including print
 3   advertising, event sponsorship, and athlete and team endorsements, to name a few.
 4         28. Nike also provides the official uniforms of the National Football League,
 5   the National Basketball League (“NBA”), and Major League Baseball, all of which
 6   prominently bear the Swoosh design.
 7         29. As a result of Nike’s promotional and sales efforts over the past nearly
 8   fifty years, the Swoosh design is one of the most famous, recognizable, and valuable
 9   trademarks in the world.
10         30. The Swoosh design has received unsolicited publicity and praise among
11   consumers and in the media.
12         31. The Swoosh design has received judicial and administrative recognition
13   as a famous, recognizable, and valuable trademark.
14         32. Nike has registered the Swoosh design on the Principal Register of the
15   U.S. Patent and Trademark Office in connection with a wide array of goods and
16   services. Relevant to this action, Nike owns all right, title, and interest in the U.S.
17   Trademark Registrations identified below.
18      Reg. No.      Trademark        Reg. Date         Goods         Compl. Ex.
                                        Jan. 22,    Athletic shoes
19      977,190                                     with or without         1
                                         1974       spikes
20
                                         Jul. 3,    Athletic and
21     1,284,385                                    casual clothing         2
                                          1984
22
       1,323,342                        Mar. 5,     Footwear                3
23                                       1985
24                                      Mar. 5,
       1,323,343                         1985       Footwear                4
25
26                                                  Full line of
       1,990,180                        Jul. 30,    sports clothing         5
27                                       1996
28
                                              -6-
                                FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 7 of 23 Page ID #:80



 1         33. Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
 2   977,190, 1,284,385, 1,323,342, 1,323,343, and 1,990,180 are incontestable and
 3   constitute conclusive evidence of the validity of the Swoosh design mark, Nike’s
 4   ownership of the Swoosh design mark, and Nike’s exclusive right to use the Swoosh
 5   design mark.
 6   C.   NIKE’S DUNK WORD MARK AND DUNK TRADE DRESS
 7         34. The Nike Dunk sneaker began as a basketball sneaker in the 1980s.
 8         35. Nike introduced the Dunk sneaker in 1986 in connection with its College
 9   Colors Program. College basketball players had typically worn single color shoes
10   (e.g., white or black). But Nike’s College Colors Program offered schools the
11   opportunity to have shoes that mirrored their school colors. Nike’s original “Be True
12   to Your School” advertisement for its College Colors Program is reproduced below.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -7-
                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 8 of 23 Page ID #:81



 1         36. Nike’s College Colors Program became wildly popular. At that time in
 2   the 1980s, college basketball was reaching new heights among a wide age range of
 3   athletes and fans. From east to west, rivalries were strong and network TV brought
 4   college hoops, and Nike’s Dunk sneakers, to the masses.
 5         37. The Dunk’s adoption and popularity eventually spread beyond basketball
 6   culture as the skateboard community organically adopted the Dunk making it a skate
 7   icon by the 2000s. From there, the Dunk crossed over sports and fashion, and today
 8   it is recognized as one of the most iconic and influential sneakers of all time.
 9         38. Nike drove the iconic status the Dunk enjoys today, in part, through
10   limited-edition collaborations with designers, artists, and other creatives. For
11   example, in 2005, Nike collaborated with Jeff Staple, Founder and Creative Director
12   of Staple Design and Reed Space, to create the limited-edition Nike SB Dunk Low
13   NYC Pigeon.
14         39. Nike released 150 pairs of the Nike SB Dunk Low NYC Pigeon at Reed
15   Space’s New York storefront. A large crowd camped-out hoping to get a pair, the
16   New York City Police were called, and the release made the cover of the New York
17   Post. The event paved the way for today’s sneaker culture that includes resellers, post-
18   sale customizations, and dedicated secondary markets. In fact, the Nike SB Dunk Low
19   NYC Pigeon has been referred to as the “sneaker that started it all,” ultimately
20   declaring the birth of sneaker culture.
21         40. Since the launch of the Dunks in 1986, Nike has continuously and
22   substantially exclusively used the DUNK word mark and promoted and sold sneakers
23   bearing the Dunk trade dress.
24         41. Nike has sold many tens of millions of Dunks in the United States,
25   accounting for hundreds of millions of dollars in revenue.
26         42. Nike has also registered the DUNK word mark and the Dunk trade dress
27   on the Principal Register of the U.S. Patent and Trademark Office. Nike owns all
28   right, title, and interest in the U.S. Trademark Registrations identified below.
                                                -8-
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 9 of 23 Page ID #:82



 1         Reg. No.      Trademark         Reg. Date      Goods         Compl. Ex.
 2        3,780,236       DUNK            Apr. 27, 2010 Footwear           6
 3
 4        3,711,305                       Nov. 17, 2009 Footwear             7

 5
 6
          3,721,064                       Dec. 8, 2009     Footwear          8
 7
 8
             43. Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
 9
     3,780,236, 3,711,305, and 3,721,054 are incontestable and constitute conclusive
10
     evidence of the validity of the DUNK word mark and the Dunk trade dress, Nike’s
11
     ownership of the DUNK word mark and the Dunk trade dress, and Nike’s exclusive
12
     right to use the DUNK word mark and the Dunk trade dress.
13
     D.     NIKE MAINTAINS STRICT CONTROL OVER ITS TRADEMARKS AND NIKE’S
14          RELATED BUSINESS REPUTATION AND GOODWILL
15           44. Nike’s Swoosh design mark, DUNK word mark, and Dunk trade dress
16   are collectively referred to in this Complaint as the “Asserted Marks.”
17           45. Nike maintains strict quality control standards for its products bearing the
18   Asserted Marks. Genuine Nike products bearing the Asserted Marks are inspected
19   and approved by Nike prior to distribution and sale.
20           46. Nike also maintains strict control over the use of the Asserted Marks in
21   connection with its products so that Nike can maintain control over its related business
22   reputation and goodwill. Nike, for example, carefully determines how many products
23   bearing the Asserted Marks are released, where the products are released, when the
24   products are released, and how the products are released.
25   E.     WL’S UNLAWFUL ACTIVITIES
26           47. WL has attempted to capitalize on the strength and fame of Nike and its
27   Asserted Marks by making, promoting, advertising, marketing, and selling in the
28
                                               -9-
                               FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 10 of 23 Page ID #:83



 1   United States footwear and apparel bearing the Asserted Marks and/or confusingly
 2   similar marks (the “Infringing Products”).
 3         48. WL’s Infringing Products include at least products WL refers to as the
 4   Warren Lotas X Staple Pigeon OG, the Warren Lotas Freddy Broccolini Chanclas,
 5   the Warren Lotas Toxic Green, the Warren Lotas Jason Voorhees Dunk Low, and any
 6   other footwear or apparel products that bear the Asserted Marks and/or confusingly
 7   similar marks. Examples of Infringing Products are pictured below next to the
 8   Asserted Marks and genuine Nike products bearing the Asserted Marks.
 9         Asserted Marks            Genuine Dunks           Infringing Products
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            - 10 -
                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 11 of 23 Page ID #:84



 1         49. WL also promotes and sells Infringing Products using the DUNK word
 2   mark, including by calling its fakes “DUNKS” in promotional videos and using the
 3   DUNK word mark on product packaging for Infringing Products.
 4         50. On information and belief, WL promotes and sells Infringing Products on
 5   its website at <http://warrenlotas.com> and on a variety of social media accounts,
 6   including Facebook, Instagram, and Twitter.
 7         51. On about September 27, 2020, WL announced the Warren Lotas x Staple
 8   Pigeon Infringing Product on its Instagram account. As shown below, WL took pre-
 9   orders for 15 minutes and indicated it will fulfill orders in 3-4 months. WL stated:
10   “[w]e want this shoe to be accessible to EVERYONE. EVERYONE THAT WANTS
11   A PAIR WILL GET A PAIR.”
12
13
14
15
16
17
18
19         52. WL also recently announced that the Warren Lotas Freddy Broccolini
20   Chanclas Infringing Product will not ship until December 2020:
21
22
23
24
25
26
27
28
                                           - 11 -
                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 12 of 23 Page ID #:85



 1         53. WL’s Infringing Products are not genuine Nike products. Nike did not
 2   manufacture or inspect the Infringing Products or any component of the Infringing
 3   Products, and it did not authorize WL to make, promote, advertise, market, or sell the
 4   Infringing Products.
 5         54. WL’s Infringing Products travel in the identical channels of trades and
 6   are sold to identical consumers as Nike’s genuine products.
 7         55. WL has taken systematic steps in an attempt to falsely associate its
 8   Infringing Products with Nike. WL has attempted to capitalize on Nike’s valuable
 9   reputation and customer goodwill by using the Asserted Marks and/or confusingly
10   similar marks in a manner that is likely to cause consumers and potential customers
11   to believe that WL’s Infringing Products are associated with Nike, when they are not.
12         56. WL has intentionally created confusion in the marketplace by, among
13   other things, using Nike’s DUNK word mark, using Nike’s Dunk trade dress, using a
14   mark that is confusingly similar to Nike’s famous Swoosh design, and, on information
15   and belief, using digitally altered images of authentic Nike Dunks to promote
16   Infringing Products. For example, at least one purchaser has noticed, and commented
17   on www.reddit.com, that WL may be using photoshopped images of authentic Nike
18   Dunks to promote his fakes:
19
20
21
22
23
24
25
26
27
28
                                            - 12 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 13 of 23 Page ID #:86



 1         57. Indeed, there is already confusion in the marketplace regarding whether
 2   WL’s Infringing Products are legitimate customizations or illegal fakes, as evidenced
 3   by at least the example consumer commentary below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         58. Unless stopped, WL’s Infringing Products and WL’s use of the Asserted
17   Marks will continue to cause confusion in the marketplace, including but not limited
18   to initial interest confusion, post-sale confusion, and confusion in the secondary
19   sneakers markets.
20         59. WL’s actions alleged herein are intended to cause confusion, mistake, or
21   deception as to the source of WL’s Infringing Products.
22         60. WL’s actions alleged herein are intended to cause consumers and
23   potential customers to believe that WL’s business and products are associated with
24   Nike, when they are not.
25         61. By virtue of the acts complained of herein, WL has created a likelihood
26   of injury to Nike’s business reputation and goodwill, caused a likelihood of consumer
27   confusion, mistake, and deception as to the source of origin or relationship of Nike’s
28   products and WL’s Infringing Products, and has otherwise competed unfairly by
                                        - 13 -
                                FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 14 of 23 Page ID #:87



 1   unlawfully trading on and using the Asserted Marks without Nike’s permission.
 2         62. WL’s acts complained of herein are willful and deliberate.
 3         63. WL’s acts complained of herein have caused damage to Nike in an
 4   amount to be determined at trial, and such damages will continue to increase unless
 5   WL is preliminarily and permanently enjoined from its wrongful acts.
 6         64. WL’s acts complained of herein have caused Nike to suffer irreparable
 7   injury to its business. Nike will suffer substantial loss of goodwill and reputation
 8   unless and until WL is preliminarily and permanently enjoined from the wrongful acts
 9   complained of herein.
10                     COUNT I: TRADEMARK INFRINGEMENT
11                           IN VIOLATION OF 15 U.S.C. § 1114
12         65. Nike repeats and alleges each and every allegation of paragraphs 1
13   through 64, above, as though fully set forth herein.
14         66. WL has knowingly used and continues to use in commerce, without
15   Nike’s permission or authorization, the Asserted Marks and/or confusingly similar
16   marks, in connection with products WL manufactures, advertises, promotes, and sells
17   in the United States, including the Infringing Products. WL has used the Asserted
18   Marks with the knowledge of, and the intent to call to mind and create a likelihood of
19   confusion with regard to and/or trade off the Asserted Marks.
20         67. WL’s use of the Asserted Marks (a) constitutes infringement of the
21   Asserted Marks; (b) is likely to confuse, mislead, or deceive customers, purchasers,
22   and members of the general public as to the origin, source, sponsorship, or affiliation
23   of WL or WL’s Infringing Products with Nike or Nike’s products; and (c) is likely to
24   cause such people to believe in error that WL’s Infringing Products have been
25   authorized, sponsored, approved, endorsed, or licensed by Nike or that WL is in some
26   way affiliated with Nike.
27         68. Nike has no control over the nature and quality of the Infringing Products
28   WL offers, and Nike’s reputation and goodwill will be damaged – and the value of
                                          - 14 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 15 of 23 Page ID #:88



 1   the Asserted Marks jeopardized – by WL’s continued use of the Asserted Marks
 2   and/or confusingly similar marks. Because of the likelihood of confusion between
 3   WL’s Infringing Products and the Asserted Marks, any defects, objections, or faults
 4   found with WL’s Infringing Products will negatively reflect upon and injure the
 5   reputation that Nike has established for the products it offers in connection with the
 6   Asserted Marks. As such, WL is liable to Nike for infringement of its registered marks
 7   under 15 U.S.C. §1114.
 8         69. As a direct and proximate result of WL’s wrongful acts, Nike has
 9   suffered, continues to suffer, and/or is likely to suffer damage to its trademarks,
10   business reputation, and goodwill that money cannot compensate. Unless enjoined,
11   WL will continue to use the Asserted Marks and/or confusingly similar marks, and
12   will cause irreparable damage to Nike for which Nike has no adequate remedy at law.
13   Thus, Nike is entitled to an injunction restraining WL and, as applicable, its officers,
14   members, agents, servants, and employees, and all persons acting in concert with
15   them, from engaging in further acts of infringement.
16         70. Nike is further entitled to recover from WL the actual damages Nike has
17   sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
18         71. WL’s use of the Asserted Marks and/or confusingly similar marks has
19   been intentional and willful. WL’s bad faith is evidence at least by the similarity of
20   WL’s Infringing Products to the Asserted Marks. Because of the willful nature of
21   WL’s wrongful acts, Nike is entitled to an award of treble damages and increased
22   profits under 15 U.S.C. § 1117.
23         72. Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
24   suit and its attorneys’ fees because this is an exceptional case.
25                  COUNT II: FALSE DESIGNATION OF ORIGIN /
26         UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C § 1125(A)
27         73. Nike repeats and alleges each and every allegation of paragraphs 1
28   through 72, above, as though fully set forth herein.
                                             - 15 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 16 of 23 Page ID #:89



 1         74. The Asserted Marks are federally registered and entitled to protection
 2   under federal and common law. Nike has extensively and continuously promoted and
 3   used the Asserted Marks for many decades in the United States and worldwide.
 4   Through that extensive and continuous use, the Asserted Marks have become famous
 5   and well-known indicators of the origin and quality of Nike products.
 6         75. WL’s unauthorized use of the Asserted Marks and/or confusingly similar
 7   marks constitutes a false designation of origin that is likely to cause consumer
 8   confusion, mistake, or deception as to the origin, sponsorship, or approval of WL
 9   and/or WL’s Infringing Products by creating the false and misleading impression that
10   WL’s Infringing Products are manufactured by, authorized by, or otherwise
11   associated with Nike.
12         76. As a direct and proximate result of WL’s wrongful acts, Nike has
13   suffered, continues to suffer, and/or is likely to suffer damage to its trademarks,
14   business reputation, and goodwill that money cannot compensate. Unless enjoined,
15   WL will continue to use the Asserted Marks and/or confusingly similar marks and
16   will cause irreparable damage to Nike for which Nike has no adequate remedy at law.
17   Thus, Nike is entitled to an injunction precluding WL and, as applicable, its officers,
18   members, agents, servants, and employees, and all persons acting in concert with
19   them, from using the Asserted Marks and/or confusingly similar marks in connection
20   with WL and the promotion, marketing, offer to sell, or sale of any WL’s products.
21         77. Nike is further entitled to recover from WL the actual damages Nike has
22   sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
23         78. WL’s use of the Asserted Marks and/or confusingly similar marks has
24   been intentional and willful. WL’s bad faith is evidence at least by the similarity of
25   WL’s Infringing Products to the Asserted Marks. Because of the willful nature of
26   WL’s wrongful acts, Nike is entitled to an award of treble damages and increased
27   profits under 15 U.S.C. § 1117.
28         79. Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
                                         - 16 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 17 of 23 Page ID #:90



 1   suit and its attorneys’ fees because this is an exceptional case.
 2                        COUNT III: TRADEMARK DILUTION
 3                        IN VIOLATION OF 15 U.S.C. § 1125(C)
 4         80. Nike repeats and alleges each and every allegation of paragraphs 1
 5   through 79, above, as though fully set forth herein.
 6         81. The Swoosh design mark has become famous throughout the United
 7   States as a result of the duration, extent, and geographical reach of advertising and
 8   publicity, the amount, volume, and geographical extent of Nike’s sales and trading
 9   areas, their channels of trade, their degree of recognition, and registration of the
10   marks.
11         82. The Swoosh design mark became famous before WL used the mark.
12         83. Because Nike’s products bearing the Swoosh design mark have gained a
13   reputation synonymous with fashion, quality, styling, and authenticity, the Swoosh
14   design mark has gained substantial renown. WL has used and continues to use in
15   commerce the Swoosh design mark or confusingly similar marks in connection with
16   the advertisement, promotion, and sale of WL’s Infringing Products.
17         84. WL’s use of the Swoosh design mark and/or confusingly similar marks
18   has caused, continues to cause, and/or is likely to cause irreparable injury to and
19   dilution of the distinctive quality of the Swoosh design mark in violation of Nike’s
20   rights under 15 U.S.C. § 1125(c). WL’s wrongful use of the Swoosh design mark is
21   likely to cause dilution by blurring and the whittling away of the distinctiveness and
22   fame of the Swoosh design mark.
23         85. As a direct and proximate result of WL’s wrongful acts, Nike has
24   suffered, continues to suffer, and/or is likely to suffer damage to its trademarks,
25   business reputation, and goodwill that money cannot compensate. Unless restrained,
26   WL will continue to use the Swoosh design mark and/or confusingly similar marks,
27   and will cause irreparable damage to Nike for which Nike has no adequate remedy at
28   law. Thus, Nike is entitled to an injunction restraining WL and, as applicable, its
                                           - 17 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 18 of 23 Page ID #:91



 1   officers, members, agents, servants, and employees, and all persons acting in concert
 2   with them, from engaging in further acts of dilution.
 3         86. Nike is further entitled to recover from WL the actual damages Nike has
 4   sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
 5         87. WL’s use of the Swoosh design mark and/or confusingly similar marks
 6   has been intentional and willful. WL’s bad faith is evidence at least by the similarity
 7   of WL’s Infringing Products to the Swoosh design mark. Because of the willful nature
 8   of WL’s wrongful acts, Nike is entitled to an award of treble damages and increased
 9   profits under 15 U.S.C. § 1117.
10         88. Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
11   suit and its attorneys’ fees because this is an exceptional case.
12                         COUNT IV: UNFAIR COMPETITION
13               UNDER CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
14         89. Nike repeats and alleges each and every allegation of paragraphs 1
15   through 88, above, as though fully set forth herein.
16         90. By reason of the foregoing, WL has been, and is, engaged in unlawful,
17   unfair and/or fraudulent business practices in violation of §§ 17200, et seq., of the
18   California Bus. & Prof. Code.
19         91. As a direct and proximate result of WL’s unauthorized use of the Asserted
20   Marks and/or confusingly similar marks Nike has suffered, continues to suffer, and/or
21   is likely to suffer damage to its trademarks, business reputation, and goodwill that
22   money cannot compensate. Unless enjoined, WL will continue to use the Asserted
23   Marks and/or confusingly similar marks and will cause irreparable damage to Nike
24   for which Nike has no adequate remedy at law. Thus, Nike is entitled to: (a) an
25   injunction restraining WL and, as applicable, its officers, members, agents, servants,
26   and employees, and all persons acting in concert with them, from using the Asserted
27   Marks and/or confusingly similar marks in connection with WL and the promotion,
28   marketing, offer to sell, or sale of any of WL’s products; and (b) restitution of WL’s
                                               - 18 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 19 of 23 Page ID #:92



 1   profits earned from their unauthorized use of the Asserted Marks and/or any
 2   confusingly similar marks in which profits Nike has a vested interest.
 3           COUNT V: COMMON LAW TRADEMARK INFRINGEMENT
 4                            AND UNFAIR COMPETITION
 5         92. Nike repeats and alleges each and every allegation of paragraphs 1
 6   through 91, above, as though fully set forth herein.
 7         93. Nike was the first to use the Asserted Marks. As a result of Nike’s
 8   continuous promotion and sales of products bearing the Asserted Marks for many
 9   decades, the Asserted Marks have become widely known, and Nike has been
10   identified in the public mind as the manufacturer of the products to which the Asserted
11   Marks are applied.
12         94. As a result of the experience, care, and service of Nike in producing the
13   products to which the Asserted Marks are applied, these products have become widely
14   known and have acquired a worldwide reputation for fashion, quality, styling, and
15   authenticity. Moreover, the Asserted Marks have come to symbolize Nike’s
16   reputation for quality and excellence.
17         95. WL, with knowledge and intentional disregard of Nike’s rights, continues
18   to advertise, promote, and sell products using the Asserted Marks and/or confusingly
19   similar marks. WL’s acts have caused, continue to cause, and/or are likely to cause
20   confusion as to the source and/or sponsorship of Nike’s products.
21         96. WL’s acts alleged herein and specifically, without limitation, WL’s use,
22   manufacture, promotion, offers to sell, and/or selling in the United States numerous
23   products that are confusingly similar to products bearing the Asserted Marks, infringe
24   Nike’s exclusive trademark rights in violation of the common law.
25         97. As a direct and proximate result of WL’s wrongful acts alleged above,
26   Nike has suffered, continues to suffer, and/or is likely to suffer damage to its
27   trademarks, business reputation, and goodwill that money cannot compensate. Unless
28   restrained, WL will continue to use the Asserted Marks and/or confusingly similar
                                           - 19 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 20 of 23 Page ID #:93



 1   marks, and will cause irreparable damage to Nike for which Nike has no adequate
 2   remedy at law. Thus, Nike is entitled to an injunction restraining WL and, as
 3   applicable, its officers, members, agents, servants, and employees, and all persons
 4   acting in concert with them, from using the Asserted Marks and/or any confusingly
 5   similar marks in connection with WL and the promotion, marketing, offer to sell, or
 6   sale of any WL’s products.
 7          98. WL’s use of the Asserted Marks and/or confusingly similar marks has
 8   been intentional and willful. WL’s bad faith is evidenced at least by the similarity of
 9   WL’s Infringing Products to the Asserted Marks.
10                                        JURY DEMAND
11          99. Pursuant to Federal Rule of Civil Procedure 38(b), Nike hereby demands
12   a trial by jury of all issues so triable.
13                                    PRAYER FOR RELIEF
14          WHEREFORE, Nike respectfully prays for:
15          1.    A judgment and order that WL has willfully (A) infringed the Asserted
16   Marks in violation of 15 U.S.C. §1114, (B) used false designations of origin in
17   violation of 15 U.S.C § 1125(a), (C) diluted at least the Swoosh design mark in
18   violation of 15 U.S.C. § 1125(c), (D) engaged in unlawful, unfair or fraudulent
19   business practices in violation of §§ 17200, et seq., of the California Bus. & Prof.
20   Code; and (E) violated Nike’s common law rights in the Asserted Marks.
21          2.    A judgment and order enjoining WL and its affiliates, officers, agents,
22   employees, attorneys, and all other persons acting in concert with WL, during the
23   pendency of this action and permanently thereafter from:
24                a.     Manufacturing, transporting, promoting, importing, advertising,
25                       publicizing, distributing, offering for sale, or selling any products
26                       (including but not limited to the Infringing Products) under the
27                       Asserted Marks or any other marks, names, symbols, or logos
28                       which are likely to cause confusion or to cause mistake or to
                                             - 20 -
                                FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 21 of 23 Page ID #:94



 1                     deceive persons into the erroneous belief that any products that WL
 2                     caused to enter the stream of commerce or any of WL’s commercial
 3                     activities are sponsored or licensed by Nike, are authorized by
 4                     Nike, or are connected or affiliated in some way with Nike or the
 5                     Asserted Marks;
 6               b.    Manufacturing, transporting, promoting, importing, advertising,
 7                     publicizing, distributing, offering for sale, or selling any products
 8                     (including but not limited to the Infringing Products) under the
 9                     Asserted Marks and/or confusingly similar marks;
10               c.    Implying Nike’s approval, endorsement, or sponsorship of, or
11                     affiliation or connection with, WL’s products, services, or
12                     commercial activities, passing off WL’s business as that of Nike,
13                     or engaging in any act or series of acts which, either alone or in
14                     combination, constitutes unfair methods of competition with Nike
15                     and from otherwise interfering with or injuring the Asserted Marks
16                     or the goodwill associated therewith;
17               d.    Engaging in any act which is likely to dilute the distinctive quality
18                     of the Swoosh design mark and/or injures Nike’s business
19                     reputation;
20               e.    Representing or implying that WL is in any way sponsored by,
21                     affiliated with, or licensed by Nike; or
22               f.    Knowingly assisting, inducing, aiding, or abetting any other person
23                     or business entity in engaging in or performing any of the activities
24                     referred to in paragraphs 2(a) to (e) above.
25         3.    An order that Nike is the exclusive owner of the Asserted Marks and that
26   such marks are valid and protectable;
27         4.    An order that WL be required to deliver to Nike for destruction any and
28   all shoes, apparel, digital files, packaging, printed graphics, promotional materials,
                                              - 21 -
                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 22 of 23 Page ID #:95



 1   business cards, signs, labels, advertisements, flyers, circulars, and any other items in
 2   any of their possession, custody, or control bearing the Asserted Marks and/or
 3   confusingly similar marks;
 4          5.    An order granting an award of damages suffered by Nike according to
 5   proof at the time of trial;
 6          6.    An order that WL account to Nike for any and all profits earned as a result
 7   of WL’s acts in violation of Nike’s rights,
 8          7.    An award of three times the amount of compensatory damages and
 9   increased profits pursuant to 15 U.S.C. § 1117;
10          8.    An order granting restitution of WL’s profits earned from its unauthorized
11   use of the Asserted Marks and/or confusingly similar marks in which profits Nike has
12   a vested interest, pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;
13          9.    An order granting an award of punitive damages for the willful and
14   wanton nature of WL’s aforesaid acts under the common law;
15          10. An order granting pre-judgment interest on any recovery by Nike;
16          11. An order granting an award of Nike’s costs, expenses, and reasonable
17   attorneys’ fees; and
18          12. Granting such other and further relief as is just and proper.
19
20
21
22
23
24
25
26
27
28
                                              - 22 -
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-09431-DDP-PVC Document 7 Filed 10/15/20 Page 23 of 23 Page ID #:96



 1
 2   Dated: October 15, 2020         ARNOLD & PORTER KAYE SCHOLER LLP
 3
                                     By: /s/ Rhonda R. Trotter                     .
 4
                                       Rhonda R. Trotter (SBN 169241)
 5                                      Rhonda.Trotter@arnoldporter.com
                                       Cassandra E. Havens (SBN 317241)
 6                                      Cassandra.Havens@arnoldporter.com
                                       ARNOLD & PORTER KAYE SCHOLER LLP
 7                                     777 South Figueroa Street, 44th Floor
                                       Los Angeles, California 90017-5844
 8                                     Telephone: (213) 243-4000
                                       Facsimile: (213) 243-4199
 9
                                       Christopher J. Renk (pro hac vice to be filed)
10                                      Chris.Renk@arnoldporter.com
                                       Michael J. Harris (pro hac vice to be filed)
11                                      Michael.Harris@arnoldporter.com
                                       ARNOLD & PORTER KAYE SCHOLER LLP
12                                     70 West Madison Street, Suite 4200
                                       Chicago, Illinois 60602-4231
13                                     Telephone: (312) 583-2300
                                       Facsimile: (312) 583-2360
14
                                       Edmond Ahadome* (SBN 317311)
15                                       Edmond.Ahadome@arnoldporter.com
                                       ARNOLD & PORTER KAYE SCHOLER LLP
16                                     601 Massachusetts Ave, NW
                                       Washington, DC 20001-3743
17                                     Telephone: (202) 942-5000
                                       Facsimile: (202) 942-5999
18                                     *Admitted in CA and MN only; practice
                                       limited to matters before federal courts and
19                                     federal agencies
20                                     Neda Dadpey (pro hac vice to be filed)
                                        Neda.Dadpey@arnoldporter.com
21                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                       250 West 55th Street
22                                     New York, New York 10019-9710
                                       Telephone: (212) 836-8000
23                                     Facsimile: (212) 836-8689
24                                     Attorneys for Plaintiff Nike, Inc.
25
26
27
28
                                         - 23 -
                               FIRST AMENDED COMPLAINT
